DECREE
THIS CAUSE, Having been brought on for trial, pursuant to Precept of the President of the High Court, dated August 10th, 1907, and the parties appearing in propriae personae and by counsel, the cause was tried before the Court, whereupon witnesses for all parties concerned were duly sworn and examined, and the evidence being closed, the cause was submitted to the Court for consideration, and after deliberation thereon, the court files its findings in writing, and does hereby ORDER, ADJUDGE and DECREE:
1. That the southwesterly portion of the land in controversy, “LALOPUA” as shown by plan B heretofore filed in this cause, is the property of defendant Leoso; said land being more particularly described as follows: Beginning at a tree on the westernmost corner of said land; thence 123 links, 33 degrees; thence 32 links, 36 degrees; thence in a southeasterly direction, 205 links, 303 degrees; thence in a southwesterly direction 165 links, 205 degrees; thence in a northwesterly direction, 118 links, 304 degrees; thence 122 links, 309 degrees to the place of beginning.
*1592. That that portion of the land in dispute, lying easterly of the portion hereinbefore decreed to Leoso, as shown by plan B, heretofore filed in this cause, is the property of Tui.tele Leapaga, defendant herein; said land being more particularly described as follows; Commencing at a point on the northern corner of Leoso’s said land; thence northeasterly 90 links, bearing 36 degrees; thence 70 links, bearing 40 degrees; thence southeasterly 176 links, 126 degrees; thence southwesterly 25 links, 225 degrees; thence 165 links, 205 degrees; thence northwesterly along the easterly boundary of Leoso’s said land, 205 links, 303 degrees, to the place of commencement.
3. That that portion of the land in dispute, lying easterly of the portion hereinbefore decreed to Tuitele Leapaga, as shown by said plan B, is the property of Uo Sopoaga — it appearing by the files and records of this court that Toomata, plaintiff, did transfer and set over unto said Uo Sopoaga, all his right, title and interest in the portion of Lalopua claimed by said Toomata; said land being more particularly described as follows: Commencing at a point at the northern corner of the land hereinbefore decreed to Tuitele Leapaga; thence northeasterly a distance of 165 links, bearing 32 degrees; thence in a southeasterly direction a distance of 225 links, bearing 303 degrees; thence in a northwesterly direction a distance of 66 links, bearing 231 degrees; thence 86 links, 229 degrees; thence 24 links, 225 degrees to the boundary of the land hereinbefore decreed to Tuitele Leapaga; thence along said boundary of the land of Tuitele Leapaga a distance of 176 links, bearing 126 degrees to the place of commencement.
4. That defendant Faiivae holds the title to that portion of the land in controversy, bounding the land heretofore awarded to Uo Sopoaga, assignee of Toomata, on the northeasterly and on the northwesterly sides, as shown by said plan B.